Title: From Thomas Jefferson to J. Shriver, 21 December 1824
From: Jefferson, Thomas
To: Shriver, J.


                        
                        
                            Monticello
                            Dec. 21. 24.
                        
                    Th: Jefferson returns his thanks to mr Shriver for the pamphlet and map he has been so kind as to send him on the Canal uniting the Eastern and Western waters. age & debility have in a great degree
			 withdrawn his attention from all public concerns. still he rejoices to see national improvements going on, and especially those which are to facilitate intercourse with our Western brethren. he thanks
			 me Shriver particularly for the kind sentiments expressed in his letter of the 6th inst. and assures him of his high respect and esteem.
                        
                    